     Case 2:20-cv-00912-GMN-EJY Document 20 Filed 03/29/21 Page 1 of 1




1

2

3

4

5

6                            UNITED STATES DISTRICT COURT

7                                   DISTRICT OF NEVADA
8
                                              ***
9     JEREMY NAYLOR,                            Case No. 2:20-cv-00912-GMN-EJY

10                                   Petitioner, ORDER
11          v.
12
      BRIAN WILLIAMS, et al.,
13
                                  Respondents.
14

15

16         Before the court are respondents’ motions for extension of time to file a response

17   to Jeremy Naylor’s pro se 28 U.S.C. § 2254 habeas corpus petition (ECF Nos 9, 10,
18   11). Good cause appearing,
19
           IT IS ORDERED that respondents’ three motions for extension of time to file a
20
     response to the petition (ECF Nos. 9, 10, and 11) are all GRANTED nunc pro tunc.
21

22         DATED: 29 March 2021.

23

24                                                   GLORIA M. NAVARRO
                                                     UNITED STATES DISTRICT JUDGE
25
26

27

28
                                                 1
